FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 14, 2022

                                     No. 04-21-00504-CV

                IN THE INTEREST OF A.J.A AND C.J.A. II, CHILDREN

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00957
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief was originally due to be filed on December 27, 2021. On January 13,
2022, appellant filed a motion requesting an extension of time to file her brief.

        The disposition of this appeal is governed by the standards set forth in rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id.

        Appellant’s motion is GRANTED. It is ORDERED that appellant’s brief must be filed
no later than January 21, 2022. Given the time constraints governing the disposition of this
appeal, we will not entertain any further request for extension of time.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court